Citation Nr: 0825400	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating action.  The 
veteran requested a hearing before a Veterans Law Judge in a 
videoconference hearing from the RO, but he withdrew that 
request in writing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran currently is not shown to have a diagnosis of 
PTSD that is due to an independently verified or potentially 
verifiable stressor during his period of active service.


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  In September 2003, prior to 
the January 2004 rating decision on appeal, the RO sent the 
veteran a letter advising him that to establish service 
connection the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  
The April 2005 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter advised the 
veteran that that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The Board accordingly finds that the 
veteran has received notice of the elements required to 
support his claim, and that he was afforded ample opportunity 
to submit such information and evidence prior to issuance of 
the rating decision on appeal.  Proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159(b)(1). As explained, all 
three content-of-notice requirements have been met in this 
appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  The Board notes that the Court has held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the last Supplemental 
Statement of the Case (SSOC) in April 2008.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence-in addition to that 
noted hereinbelow-that needs to be obtained prior to 
appellate review.  Hence, the Board finds that any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The RO 
advised the veteran of the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability) by a letter in December 2006.  Further, the 
Board's action herein denies service connection for the 
claimed disorders, so no degree of disability or effective 
date will result from the Board's decision.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are Social Security 
Administration (SSA) records and medical records from those 
VA medical providers that the veteran identified as having 
relevant records.  The veteran has not identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

The RO obtained the veteran's SPR and, as noted below, 
submitted a request to the U.S. Armed Services Center for 
Unit Records Research (CURR; subsequently renamed as the U.S. 
Army and Joint Services Records Research Center, JSRRC) for 
verification of the veteran's claimed stressor.  CURR 
responded that the claimed stressor could not be verified.

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  In this case the veteran has not 
presented a prima facie case for service connection for PTSD 
because there is no verified or verifiable stressor.  There 
is accordingly no purpose to be served by remanding for 
another medical examination at this time.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim herein decided.  

II.  Service Connection for PTSD Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In-service Stressful Event

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In his correspondence with VA the veteran cited the following 
in-service stressors:

(1)  In July-August 1968 the veteran was assuming his guard 
post at the radio station in Qui Nhon when he stepped on 
fragments of the body of an American soldier who had been 
killed in an attack the previous night.  The veteran heard 
the explosion from that attack but was not present.

(2)  In Qui Nhon city the veteran observed an American 
soldier shoot and kill a Vietnamese child who had been 
begging for food and money.

(3)  Following a race riot a number of American soldiers had 
their ammunition confiscated; those soldiers were 
subsequently killed in a sapper attack one night.

(4) The veteran's unit was alerted regarding an impending 
enemy attack and told to expect 10 percent casualties.

(5)  Two of the veteran's friends, one from high school and 
one from service, were killed in Vietnam, although not in the 
veteran's presence.

Although the veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  The veteran's Report of Discharge 
(DD Form 214) shows that he served in the Republic of Vietnam 
for 1 year and 6 days; his military occupational specialty 
(MOS) was that of clerk typist.  Service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the veteran's DD Form 214 nor his SPR 
provide any objective evidence to show that the veteran 
personally participated in combat with the enemy or received 
a combat-related wound or traumatic injury of any kind while 
he was in the Republic of Vietnam.  Engagement in combat is 
not necessarily determined simply by reference to the 
existence or nonexistence of certain awards or MOSs.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  However, in 
addition to the absence of any official indices of combat 
(Purple Heart Medal, Combat Infantry Badge, etc.) there is 
lacking any unofficial indices of combat, such as lay 
statements ("buddy statements").  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  The RO accordingly submitted a request 
to the U.S. Armed Services Center for Unit Records Research 
(CURR; subsequently renamed as the U.S. Army and Joint 
Services Records Research Center, JSRRC) for validation of 
the sapper attack on the Qui Nhon radio station cited by the 
veteran.  Specifically, CURR was asked whether there was such 
an attack within 60 days of August 1, 1968, the veteran 
having cited an attack in July-August 1968.

CURR responded that there was an attack in the vicinity of 
Qui Nhon on April 9, 1968 in which the enemy penetrated the 
compound and caused American casualties, but there were no 
verified attacks at Qui Nhon during the August 1968 time 
period.
In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  

Because combat has not been established, the claimed 
stressors cannot be verified based on the veteran's 
assertions alone; rather, a specific stressor must be 
independently corroborated.  Indeed, the Board may not accept 
a veteran's uncorroborated account of his in-service stressor 
as evidence supporting a claim for PTSD if the claimed 
stressor is not related to combat.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 91.  

In this case, there is no independent basis to support the 
veteran's assertions referable to any claimed in-service 
stressor event.  The anecdotal experiences of the type cited 
by the veteran simply cannot be verified independently.  See 
Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

The veteran submitted a statement from his employer dated in 
March 2004 attesting to the veteran's work impairment and 
stating an opinion that the veteran's symptoms were due to 
PTSD.  As the employer was not a witness to the veteran's 
actions in Vietnam the letter does not corroborate the 
claimed stressors.  Under these circumstances, without more 
from the veteran, the Board must conclude that there is no 
verified or potentially verifiable stressor to support the 
claim of service connection for PTSD.  The occurrence of any 
of the specific in-service stressful experiences has not been 
corroborated by objective credible evidence, and the record 
does not present any basis for further developing the record 
in this regard.  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors; however, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressor.  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

PTSD Diagnosis and Nexus to Service

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. at 153.  VA can only reject such a diagnosis on 
a finding that the preponderance of the evidence is against 
(1) the PTSD diagnosis, (2) the occurrence of the in-service 
stressor, or (3) the connection of the current condition to 
the in-service stressor.  The adequacy of a stressor, 
sufficiency of symptomatology, and diagnosis are all medical 
determinations.  Cohen, 10 Vet. App. at 143-44.  

The VA treatment records include an initial outpatient mental 
health assessment dated in November 2002 in which a VA 
psychologist diagnosed PTSD, as well as generalized anxiety 
disorder and cannabis dependence; a VA psychiatrist diagnosed 
chronic PTSD in January 2003. The file also contains 
diagnoses of PTSD in June 2003, April 2006, and June 2006 by 
three different non-VA psychologists.  The Board accordingly 
finds that the veteran has been competently diagnosed with 
PTSD.  

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant the claim of service connection for PTSD.   
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds in its review of the record that the veteran 
does not identified with specificity any potentially 
verifiable in-service stressors.  Accordingly, there is no 
in-service stressful event to which the currently diagnosed 
PTSD could be related by competent medical evidence.  
Accordingly, the Board finds that the claim of service 
connection for PTSD must be denied.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


